TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 2, 2014



                                      NO. 03-12-00691-CV


                        Grace Shamel and Stephen Shamel, Appellants

                                                 v.

       Specialized Loan Servicing, LLC; Deutsche Bank National Trust Company,
       as Indenture Trustee of The Arch Bay Asset-Backed Securities Trust 2010-2,
      by its Attorney-in-Fact and Servicer-in-Fact; Specialized Loan Servicing, LLC;
            Mortgage Electronic Registration Systems, Inc.; Clauklin LLC; and
                          Capital City Relocation, LLC, Appellees




           APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
            AFFIRMED ON REHEARING -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the district court on August 30, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. We therefore order that the motion for rehearing filed by

appellants is denied; that the opinion and judgment dated August 29, 2014, are withdrawn; and

that the Court affirms the district court’s judgment. The appellants shall pay all costs relating to

this appeal, both in this Court and the court below.